DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Election/Restrictions
Claims 11, 12 and 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Accordingly, claims 1-10 and 13-16 are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuatable assembly” in claims 1 and 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “anterior portion” and “posterior portion” of the movable member must be shown or the feature(s) canceled from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the anterior compression of the breast against the anterior portion of the movable member” lacks antecedent basis in the claim because the claim has not set forth that the breast per se compresses against the anterior portion of the movable member. Rather, claim 1 recites “the anterior portion of the movable member is configured to apply anterior compression to the breast” but it is not clear whether this limitation requires that the anterior portion physically contact the breast.
Claim 2 is rejected for reciting “the anterior portion of the movable member is configured to move away from the breast…in response to generation of negative pressure at the breast interface”. This limitation is unclear in light of claim 1, which recites that the anterior portion of the movable member is configured to apply anterior compression to the breast in response to generation of negative pressure. It appears that in the Applicant’s invention, the movable member moves toward the breast in order to apply anterior compression  when negative pressure is applied, so it is not clear how the movable member can also move away from the breast under the same negative pressure.
Claim 14 is rejected for reciting that “the flange comprises a plurality of movable members distributed annularly about the flange”. This limitation is indefinite because it is not clear whether claim 14 refer back to the same “movable member” recited in claim 1, or a different movable member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al (EP 0198469 B1, hereinafter “Grant”).
Regarding claim 1, Grant discloses a device for expression of breast milk from a breast (see Fig.6), the device comprising: 
a breast interface comprising a flange 40 (Fig. 6) configured to engage the breast and fluidly seal thereagainst; and 
an actuatable assembly (such as a pump 12 capable of applying negative pressure through a line 22; this structure is interpreted to be an equivalent of the structure described in the Applicant’s specification at para [0068], which can be, for example, a pump mechanism) operably coupled to the breast interface and configured to generate negative pressure at the breast interface when actuated (see col. 8, lines 24-39); 
wherein the flange comprises a movable member (combination of 32, 34 and 38; see Fig. 7) having an anterior portion 38 and a posterior portion 32, the anterior portion configured to engage an anterior portion of the breast and the posterior portion configured to engage a posterior portion of the breast when the breast is fluidly sealed against the flange (as shown in Figs. 6-7), 
wherein the anterior portion 38 of the movable member is configured to apply anterior compression to the breast in response to generation of negative pressure at the breast interface (i.e., when negative pressure is applied by the pump 12, the anterior portion 38 moves inwardly as indicated by arrows 88 in Fig. 6 in order to compress the breast tissue, as shown in Fig. 7) 
wherein the movable member is configured to move in response to the anterior compression of the breast against the anterior portion of the movable member, to subsequently apply posterior compression to the breast with the posterior portion of the movable member (i.e., the posterior portion 32 has a maximum thickness [42] and anterior portion 38 has a minimum thickness [44], so vacuum force is first transferred to the minimum thickness 44 to compress the breast at the anterior portion 38, and then additional vacuum force is transferred to the maximum thickness 42 in the posterior direction).
Regarding claim 2, the limitation “the anterior portion of the movable member is configured to move away from the breast and the posterior portion of the movable member is configured to move towards the breast in response to generation of negative pressure at the breast interface” recites an intended use of the device. In this case, the device of Grant is capable of moving away from the breast when less negative pressure is applied, and the posterior portion of the movable member is configured to move toward the breast under more negative pressure.
Regarding claim 3, Grant teaches that the movable member is configured to apply the anterior compression and the posterior compression in a temporally coupled manner, such that, when the negative pressure is applied at the breast interface, the anterior compression is applied first and the posterior compression is applied second (the posterior portion 32 has a maximum thickness [42] and anterior portion 38 has a minimum thickness [44], so vacuum force is first transferred to the minimum thickness 44 to compress the breast at the anterior portion 38, and then additional vacuum force is transferred to the maximum thickness 42 in the posterior direction).
Regarding claim 13, Grant teaches that the anterior compression causes retrograde flow of at least a portion of milk in a milk duct of the breast in a direction away from a nipple of the breast, and wherein the posterior compression reduces the retrograde flow of milk (this limitation appears to be inherent to the way that compression in certain parts of the breast impacts the flow of milk in the milk ducts, and compressing the breast in the manner claimed would lead to this effect).
Regarding claim 14, Grant discloses that the flange includes a plurality of movable members 50 and 52 distributed annularly about the flange (see Fig. 5).
Regarding claim 15, Grant discloses that the movable member comprises a single, continuous movable member extending annularly about the flange (see Fig. 3 showing a single member extending annularly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Hirata et al (U.S. Pat. 9,078,962 B2, hereinafter “Hirata”).
Regarding claim 16, it is noted that Grant does not appear to disclose that the breast interface further comprises a housing and a membrane disposed within and coupled to the housing, wherein the membrane comprises an expandable portion configured to move toward the housing and away from the breast in response to actuation of the actuatable assembly to apply negative pressure at the breast interface.
Hirata discloses a device for expression of breast milk from a breast, comprising a breast interface further comprising a housing 15 (Fig. 1) and a membrane (31, 32 and 33; see Fig. 1) disposed within and coupled to the housing, wherein the membrane comprises an expandable portion configured to move toward the housing and away from the breast in response to actuation of the actuatable assembly to apply negative pressure at the breast interface (see col. 8, lines 10-30) .
It would have been obvious at the time of the invention to modify the device of Grant according to the teaching in Hirata, so as to provide the breast interface with a housing and a membrane disposed within and coupled to the housing, wherein the membrane comprises an expandable portion configured to move toward the housing and away from the breast in response to actuation of the actuatable assembly to apply negative pressure at the breast interface, if one wished to manually actuate the device when desired or necessary (see Hirata at col. 5, lines 8-11), for instance, when no electric power is available or desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,485,908 B2, hereinafter “the “908 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 1 of the ‘908 patent encompasses the elements of instant claim 1. The exception is that the ‘908 patent recites a movable member having “a first arm” and “a second arm”. Instant claim 1 refers to the same structure as “an anterior portion” and “a posterior portion”, respectively. Yet, the “first arm” of the ‘908 patent performs the same function as the instantly-claimed “anterior portion” (i.e., applying anterior compression to the breast in response to generation of negative pressure at the breast interface). Similarly, the “second arm” of the ‘908 patent performs the same function as the instantly-claimed “posterior portion” (i.e., applying posterior compression to the breast in response to generation of negative pressure at the breast interface). The terms “posterior portion” and “anterior portion” of claim 1 of the instant application refer to the function that each portion possesses, and not to any particular structural characteristic of the portions. Since the claimed portions perform the same functions as the claims of the ‘908 patent, claim 1 recites subject matter that amounts to changing the terminology from “the first arm” and “the second arm” to be “the anterior portion” and “the posterior portion”. Accordingly, no patentable distinction has been imparted to the claimed invention. 
Further, claim 2 recites the same subject matter of claim 2 of the ‘908 patent with the exception of the differing terminology noted above. 

Similarly, with the exception of the differing terminology described above:
Claim 2 recites the same subject matter of claim 2 of the ‘908 patent
Claim 3 recites the same subject matter of claim 3 of the ‘908 patent. 
Claim 4 recites the same subject matter of claim 1 of the ‘908 patent. 
Claim 5 recites the same subject matter of claim 4 of the ‘908 patent. 
Claim 6 recites the same subject matter of claim 5 of the ‘908 patent. 
Claim 7 recites the same subject matter of claim 6 of the ‘908 patent. 
Claim 8 recites the same subject matter of claim 7 of the ‘908 patent. 
Claim 9 recites the same subject matter of claim 8 of the ‘908 patent.
Claim 10 recites the same subject matter of claim 9 of the ‘908 patent.
Claim 13 recites subject matter that is patentably indistinct from claim 1 of the ’908 patent. 
Specifically, claim 13 appears to merely recite an inherent outcome of performing the intended use of the device of claim 13, namely, that compression in certain parts of the breast impacts the flow of milk in the milk ducts, and compressing the breast in the manner claimed would lead to this effect.
Claim 14 recites the same subject matter of claim 12 of the ‘908 patent.
Claim 15 recites the same subject matter of claim 13 of the ‘908 patent.
Claim 16 recites the same subject matter of claim 14 of the ‘908 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/05/2022